 



EXHIBIT 10.1
NON-EMPLOYEE DIRECTOR COMPENSATION STRUCTURE
On July 24, 2006, Advanced Energy Industries, Inc. adopted the following
compensation structure for its non-employee directors, subject to shareholder
approval:

  •   $20,000 annual retainer paid quarterly in July, October, February and
April;     •   An additional $50,000 annual retainer for the Chair of the Board,
paid quarterly in July, October, February and April;     •   An additional
$30,000 annual retainer for the Lead Director paid quarterly in July, October,
February and April;     •   $3,000 per day for each full board meeting, whether
such meeting is held in person or telephonically;     •   $4,000 per Audit and
Finance Committee meeting for the Chair and $1,750 per meeting for each other
committee member, whether such meeting is held in person or telephonically;    
•   $2,000 per Compensation Committee meeting or Corporate Governance &
Nominations Committee meeting for such Committee’s Chair and $750 for each other
Committee member, whether such meeting is held in person or telephonically;    
•   15,000 restricted stock units on initial election or appointment to the
Board, which vest in equal installments over four years, contingent upon the
recipient continuing to be a director of the company; and     •   6,000
restricted stock units annually on the date of re-election at the annual meeting
which vest in equal installments over four years, contingent upon the recipient
continuing to be a director of the company.

In addition, each incumbent non-employee director who is re-elected at the 2007
annual meeting of stockholders will be granted 10,000 restricted stock units
upon such re-election. Such restricted stock units will vest in equal
installments over four years, contingent upon the recipient continuing to be a
director of the company

 